 In the Matter of DAIRY INDUSTRIES,INC.andINTERNATIONAL ASSOCIA-TION OF MACHINISTS,DISTRICT#118, A. F. L.Case No. 18-R-1285.-Decided August 10, 1945Mr. Walter L. Stewart,of Des Moines,Iowa, for the Company.Mr. James Ashe,of St. Paul,Minn.,andMr.Earl P.Hogan,of Des.Moines, Iowa, for the Union.Mr. David V.Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Associationof Machinists,District#118, A. F. L., herein called the Union,alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Dairy Industries, Inc., Des Moines,Iowa, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before StanleyD. Kane, Trial Examiner.Said hearing was held at Des Moines, Iowa,on June 9,1945.The Company and the Union appeared,participated,and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDairy Industries, Inc., an Iowa corporation, operates a plant atDes Moines, Iowa, in which it manufactures refrigerator lockers.TheCompany purchases annually raw materials valued inexcess of$100,000, of which more than 90 percent is shipped to said plant frompoints outside the State of Iowa.The Company produces annually63 N. L.R. B., No. 40.270 DAIRY INDUSTRIES, INC.271finished products valued in excess of $200,000, of which 50 percent isshipped to points outside the State of Iowa.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, District #118, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union herein as the exclusiverepresentative of certain of its employees in the absence of certifica-tion by the Board.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accord with the request of the Unionwhich was unopposed by the Company, that all production and main-tenance employees of the Company at its main plant and its east sidewarehouse, including outside maintenance mechanics, leadmen andgroup leaders, but excluding management personnel, engineering em-ployees, office and clerical employees, part-time janitors and watch-men, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend, such action,2 constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll period'The Field Examiner reported that the Union submitted 31 designations Lind that therewere approximately 51 employees in the unit hereinafter found appropriate.2 The parties agree, and we find, that the president and officer's of the Company,the worksmanager, the engineer,the superintendent,foremen, and the person in charge of the orderdesk and shipping room fall within the above supervisory definition 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dairy Industries,Inc., Des Moines, Iowa, an election by secret ballot shall be conductedas early.as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit on been discharged for cause, and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by InternationalAssociation of Machinists, District #118, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.'The request of the Union that it be designated on the ballot otherwise than as hereinset forth is hereby referred to the Regional Director to whom the Board has delegateddiscretionary authority in matters relating to the conduct of the election.